Citation Nr: 0940828	
Decision Date: 10/27/09    Archive Date: 11/04/09

DOCKET NO.  06-33 973	)	DATE
	)
	)


On appeal from the
Department of Veterans Affairs Regional Office in Boston, 
Massachusetts


THE ISSUE

Entitlement to service connection for hypertension, to 
include as secondary to service-connected diabetes mellitus, 
type II.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

G. Slovick, Associate Counsel


INTRODUCTION

The appellant is a Veteran who served on active duty from May 
1966 to May 1968.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a December 2005 rating decision by the 
Philadelphia, Pennsylvania, Regional Office (RO) of the 
Department of Veterans Affairs (VA) on behalf of the VARO 
located in Boston, Massachusetts RO.

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant if further action is required.


REMAND

The Veteran is seeking service connection for hypertension, 
which he contends is secondary to his service-connected 
diabetes mellitus type II.  

Upon receipt of a complete or substantially complete 
application for benefits, VA is required to notify the 
Veteran and his or her representative, if any, of any 
information, and any medical or lay evidence, that is 
necessary to substantiate the claim. 38 U.S.C.A. § 5103(a); 
38 C.F.R. § 3.159(b); Quartuccio v. Principi, 16 Vet. App. 
183 (2002).  Proper notice from VA must inform the claimant 
of any information and evidence not of record (1) that is 
necessary to substantiate the claim; (2) that VA will seek to 
provide; and (3) that the claimant is expected to provide in 
accordance with 38 C.F.R. § 3.159(b)(1). This notice must be 
provided prior to an initial unfavorable decision on a claim 
by the agency of original jurisdiction (AOJ).  Mayfield v. 
Nicholson, 444 F.3d 1328 (Fed. Cir. 2006); Pelegrini v. 
Principi, 18 Vet. App. 112 (2004). The United States Court of 
Appeals for Veterans Claims (Court), in Dingess/Hartman v. 
Nicholson, 19 Vet. App. 473 (2006), held that the VCAA notice 
requirements applied to all elements of a claim.  In this 
case, the Board notes that the Veteran was not provided with 
adequate VCAA notice pertaining to service connection for 
hypertension on a direct or secondary basis.  The Veteran's 
claim must be remanded to remedy this failure to notify.

Additionally, the Veteran's claims folder includes a Social 
Security Administration inquiry indicating that the Veteran 
was granted social security disability benefits in July 2006 
for a disability with an onset date of April 1998.  Records 
associated with that award have not been associated with the 
claims folder.  The VA has a duty to assist in gathering 
social security records when put on notice that the Veteran 
is receiving social security benefits.  See Murincsak v. 
Derwinski, 2 Vet.App. 363 (1992); Masors v. Derwinski, 2 
Vet.App. 181 (1992).  As part of its duty to assist, the VA 
must make as many requests as are necessary to obtain 
relevant records from Federal departments or agencies.  
38 U.S.C.A. § 5103A, 38 C.F.R. § 3.159.  Therefore, the Board 
finds additional development is required prior to appellate 
review.

In March 2002, the Boston, Massachusetts RO granted the 
Veteran a service connection with a 20 percent rating for 
diabetes associated with herbicide exposure with an effective 
date of January 16, 2001.  In May 2005, the Veteran was 
afforded a VA examination for hypertension.  After an 
examination of the Veteran and a review of the Veteran's 
claims file, it was the VA physician's opinion that the 
Veteran's hypertension was less likely than not related to 
his diabetes mellitus as his hypertension was diagnosed 
earlier than his diabetes and he had an extensive history of 
coronary artery disease before he was diagnosed with 
diabetes.  The physician did not, however, indicate whether 
the Veteran's service-connected diabetes mellitus aggravated 
his hypertension.  The Board finds this examination to be 
inadequate for purposes of determining service connection for 
hypertension.  A disability which is proximately due to or 
the result of a service-connected disease or injury shall be 
service connected.  38 C.F.R. § 3.310(a).  The Court has held 
that when aggravation of a nonservice-connected condition is 
proximately due to or the result of a service-connected 
condition the Veteran shall be compensated for the degree of 
disability over and above the degree of disability existing 
prior to the aggravation.  Allen v. Brown, 7 Vet. App. 439 
(1995).  Thus, the Veteran must be afforded a new VA 
examination.

Accordingly, the case is REMANDED for the following action:

1.  The AMC/RO must provide all 
notification and development action 
required by the VCAA.  In particular, the 
AMC/RO should ensure that the 
notification requirements and development 
procedures contained in 38 U.S.C.A. §§ 
5103, 5103A (West 2002 & Supp. 2009), 38 
C.F.R. §3.159 (2009), Dingess/Hartman v. 
Nicholson, 19 Vet. App. 473 (2006) are 
fully complied with and satisfied, to 
include notifying the Veteran of the 
evidence necessary to satisfy a claim for 
direct of secondary service connection.

2.  The AMC/RO is to obtain a copy of the 
Veteran's SSA disability determination 
letter as well as all associated medical 
records, for association with the claims 
folder.

3.  The Veteran should be scheduled for a 
VA cardiovascular examination.  All 
indicated tests and studies are to be 
performed.  Prior to the examination the 
claims folder must be made available to 
the physician for review of the case.  A 
notation to the effect that this record 
review took place should be included in 
the report of the physician.  Based on a 
review of the record and an examination 
of the Veteran, the physician should 
offer an opinion as to the onset and 
etiology of the Veteran's hypertension, 
to include whether it is at least as 
likely as not (50 percent probability or 
greater) that the Veteran's hypertension 
was caused or aggravated by his service-
connected diabetes mellitus.

Opinions should be provided based on the 
results of examination, a review of the 
medical evidence of record, and sound 
medical principles.  

3.  The Veteran must be given adequate 
notice of the date and place of any 
requested examination.  A copy of all 
notifications, including the address 
where the notice was sent, must be 
associated with the claims folder.  The 
Veteran is to be advised that failure to 
report for a scheduled VA examination 
without good cause shown may have adverse 
effects on his claim.

4.  After completion of the above and any 
additional development deemed necessary, 
the issue on appeal should be reviewed.  
All applicable laws and regulations 
should be considered.  If any benefit 
sought remains denied, the Veteran and 
his representative should be furnished a 
supplemental statement of the case and be 
afforded the opportunity to respond.  
Thereafter, the case should be returned 
to the Board for appellate review.   

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).  This claim 
must be afforded expeditious treatment.  The law requires 
that all claims that are remanded by the Board of Veterans' 
Appeals or by the United States Court of Appeals for Veterans 
Claims for additional development or other appropriate action 
must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 
5109B, 7112 (West Supp. 2009).


________________________________________________
RENÉE M. PELLETIER
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2009).


